Case 5:17-cv-00224-SMH-KLH Document 126 Filed 07/13/20 Page 1 of 1 PageID #: 3693



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

  YOR-WIC CONSTRUCTION CO., INC.                 CIVIL ACTION NO. 17-0224

  VERSUS                                         JUDGE S. MAURICE HICKS, JR.

  ENGINEERING DESIGN                             MAGISTRATE JUDGE HAYES
  TECHNOLOGIES, INC., ET AL.

                                          ORDER

        Based on the foregoing Memorandum Ruling,

        IT IS ORDERED that United Fire’s Motion for Summary Judgment (Record

  Document 98) is GRANTED and all claims asserted against it are hereby DISMISSED

  WITH PREJUDICE. Further, EDT’s Motion for Summary Judgment (Record Document

  97) is GRANTED IN PART AND DENIED IN PART. EDT’s Motion is GRANTED as to

  Yor-Wic’s suspensive condition claim and Fidelity’s material alteration claim; thus, said

  claims, in addition to Yor-Wic’s counteroffer claim, are hereby DISMISSED WITH

  PREJUDICE. EDT’s Motion is DENIED as to Yor-Wic’s subjective novation claim and

  Fidelity’s defense of late notice. Additionally, Yor-Wic’s Motion for Partial Summary

  Judgment (Record Document 100) and Fidelity’s Motion for Summary Judgment (Record

  Document 101) are DENIED.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 13th day of July, 2020.
